1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                SOUTHERN DISTRICT OF CALIFORNIA

10
                                                            Case No.: 19cv1693-H(BLM)
11   MAURO MILINI,

12                                         Plaintiff,       ORDER DENYING DEFENDANT’S
                                                            UNOPPOSED MOTION TO ALLOW
13   v.                                                     TELEPHONIC APPEARANCE OF
                                                            DEFENDANT REPRESENTATIVE AT
14   MASERATI NORTH AMERICA, INC., and
                                                            EARLY NEUTRAL EVALUATION
     DOES 1 through 100,
15
                                       Defendants.          [ECF No. 10]
16

17         On November 19, 2019, Defendant filed an unopposed motion requesting leave for

18   Defendant representative, Walter Smith, to appear telephonically at the November 27, 2019
19   Early Neutral Evaluation (“ENE”). ECF No. 10. In support, Defendant states that it makes this
20   “request to accommodate Mr. Smith’s training schedule, as he is currently scheduled to be
21   attending a two-day training in Ontario, California on November 26–27, 2019,” and that “the
22   trainings are few and far between and would not be available for Mr. Smith to attend for

23   another two or three months . . . .”      Id. at 1–2.      In addition, “Mr. Smith has agreed to

24   make himself available via telephone during the entirety of the ENE conference.” Id. at 1.

25   Defendant further asserts that “[t]he parties have conferred and have stipulated to both

26   clients attending by telephone with the permission of this Court.” Id. at 2.
27         It is the Court’s experience that the presence of all parties and counsel is critical to the
28   possibility of a successful settlement, and that telephonic appearances are not as productive or

                                                        1
                                                                                        19cv1693-H(BLM)
1    successful.   In addition, in the order setting the ENE, the Court stated that the personal

2    appearance requirement would only be waived for “good cause.” ECF No. 31. Furthermore,

3    “[t]he Court does not have the discretion to convert the ENE to a telephonic conference.”1

4    Because there will be other trainings available for Mr. Smith to attend within the next two to

5    three months, the training does not constitute good cause to excuse Mr. Smith’s personal

6    appearance at the ENE. Accordingly, Defendant’s motion is DENIED.

7          IT IS SO ORDERED.

8    Dated: 11/21/2019

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27
     1
      See HONORABLE BARBARA LYNN MAJOR, U.S. MAGISTRATE JUDGE, CHAMBERS RULES-CIVIL
28   CASES, https://www.casd.uscourts.gov/judges/major/docs/Chambers%20Rules%20Civil.pdf.

                                                   2
                                                                                    19cv1693-H(BLM)
